8 N.Y.3d 906 (2007)
VINCENT MURPHY et al., Appellants,
v.
ARTHUR SHAW, Respondent.
Court of Appeals of the State of New York.
Submitted January 8, 2007.
Decided March 27, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's denial of a motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.